                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           SOUTHERN DMSION

                                 NO. 7:20-CR-134-D

UNITED STATES OF AMERICA               )
                                       )
      V.                               )   ORDER
                                       )
MATTHEY DYLAN CHAMBERS                 )

      Upon motion of the United States and for the reasons stated in the Motion to

Seal, it is hereby ORDERED that the Government's Motion filed at D.E. #48 be

sealed, except that filed, stamped copies be provided to the United States Attorney's

Office for the Eastern District of North Carolina and counsel for the defendant.

      IT IS SO ORDERED, this E__ day of         T..., bf     , 2021.




                                                     United States District Judge




           Case 7:20-cr-00134-D Document 50 Filed 07/21/21 Page 1 of 1
